   Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 1 of 42




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                 Volume XV- A3167-A3207
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 2 of 42




                                                                           JX 012
                                                                    LaMonica v. Tilton, et al., 18-1021-smb




                             A3167
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 3 of 42




                             A3168
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 4 of 42




                             A3169
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 5 of 42




                             A3170
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 6 of 42




                                                                           JX 015
                                                                    LaMonica v. Tilton, et al., 18-1021-smb




                             A3171
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 7 of 42




                             A3172
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 8 of 42




                             A3173
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 9 of 42




                             A3174
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 10 of 42




                              A3175
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 11 of 42




                              A3176
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 12 of 42




                              A3177
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 13 of 42




                              A3178
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 14 of 42




                                                                       JX 029
                                                                LaMonica v. Tilton, et al., 18-1021-smb




                              A3179
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 15 of 42




                              A3180
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 16 of 42




                              A3181
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 17 of 42




                              A3182
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 18 of 42




                              A3183
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 19 of 42




                              A3184
                                                      JX 033
                                               LaMonica v. Tilton, et al., 18-1021-smb
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 20 of 42




                              A3185
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 21 of 42




                              A3186
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 22 of 42




                              A3187
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 23 of 42




                              A3188
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 24 of 42




                              A3189
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 25 of 42




                                                                     JX 040
                                                              LaMonica v. Tilton, et al., 18-1021-smb




                              A3190
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 26 of 42




                              A3191
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 27 of 42




                              A3192
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 28 of 42




                              A3193
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 29 of 42




                              A3194
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 30 of 42




                              A3195
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 31 of 42




                              A3196
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 32 of 42




                              A3197
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 33 of 42




                              A3198
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 34 of 42




                              A3199
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 35 of 42




                              A3200
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 36 of 42




                              A3201
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 37 of 42




                              A3202
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 38 of 42




                              A3203
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 39 of 42




                              A3204
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 40 of 42




                              A3205
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 41 of 42




                              A3206
Case 1:20-cv-06274-LAK Document 11-15 Filed 09/30/20 Page 42 of 42




                              A3207
